EXAMINER'S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Samuel Burkholder on 8/26/22.
The application has been amended as follows: 

Claim 1 is amended to recite:
A method of thermally converting a solid waste feedstock into energy comprising:
providing a solid waste feedstock;
providing at least one holding canister;
providing a sealable reactor vessel having a lower heated air chamber and configured to operate in both updraft and downdraft conditions;
placing the solid waste feedstock into the holding canister;
placing the holding canister into the sealable reactor vessel;
sealing the sealable reactor vessel;
purging the reactor vessel with air;
igniting an oil/gas burner to begin 
providing heated air from the oil/gas burner through an attachment into the lower chamber of the reactor vessel through a lower section of the holding canister;
continuing addition of heated air until the gas temperature on a counter flow line of the reactor vessel reaches a desired first temperature of 250 °C;
increasing temperature of the solid waste feedstock and pressure in the reactor vessel both to desired second temperature range, 400 to 1000 °C, and second pressure levels, 4 to 150 psi, respectively;
adjusting the pressure of the reactor vessel to a desired third pressure level, 20 to 100 psi, by adjusting [[the ]]injection of compressed air;
injecting atomized water into the reactor vessel to initiate [[the]]a water gas shift reaction;
continuing the thermal conversion of the solid waste feedstock until the temperature reaches a desired fourth temperature range of 100 to 1000 °C;
injecting water into the holding canister so that it flashes into steam and flows onto the solid waste feedstock;
injecting water into the reactor vessel using non-atomizing nozzles sufficient to quench the thermal conversion of the solid waste feedstock, and
recovering the process gas.

Claim 3 is amended to recite:
The method according to claim 1, wherein theinjection of compressed air is continued until a flue gas temperature of the reactor vessel maintains a temperature of greater than 200 C.

Claims 4 and 10-15 are cancelled.

Claim 8 is amended to recite:
The method according to claim 1, wherein the [[heater]]burner is turned off after thermal conversion of the solid waste feedstock is initiated.

The following is an examiner’s statement of reasons for allowance: the amendment to claim 1 above addresses USC 112 and formality issues. Articles are changed for proper antecedent basis. It should be noted that a second and third pressure are claimed but not a first pressure; and a first, second, and fourth temperature are recited but not a third temperature. These were not corrected since the same terms are used in the instant specification and thus proper allusion can occur. Claim 4 is cancelled for failing to further limit claim 1: the recited third pressure level is already recited and there is no distinction between “adjusting” compressed air step of claim 1 and the “regulated” compressed air step of claim 4. No rejection is set forth for claims 10-15 as Applicant has agreed to cancel these claims to expedite prosecution. Utilizing a canister of waste fuel in a reactor is taught by the prior art of record—see attached Noticed of References Cited; specifically, Decker 582 which discloses many of the features of instant claim 1. However, claim 1 recites steps and features beyond the Decker ‘582 including how heated air is passed through the canister, temperatures and pressures raised in defined steps, injecting water through both atomizing and non-atomizing nozzles, and flashing of water into steam in the canister. There is no motivation to modify Decker ‘582 to include these features. The Application is consequently allowable.
This subsequent Notice of Allowability is mailed in response to the RCE and IDS filed on 8/17/22. The newly cited references do not affect patentability. Corrected Drawings were filed on 5/23/22 and approved on 5/31/22 and thus the correction to drawings is no longer required. Claims 3 and 8 were found to contain antecedent basis issues which have been addressed as above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN AKRAM whose telephone number is (571)270-3241. The examiner can normally be reached M-F 8a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IMRAN AKRAM/Primary Examiner, Art Unit 1725